U“md States of Amel,,

United States Patent and Trademark Office tea

Reg. No. 3,269,268
Registered Jul. 24, 2007

Renewal Term Begins
Jul. 24, 2017

10 Year
Renewal/Corrected

Int. Cl.: 28, 41
Service Mark
Trademark

Principal Register

 

ch§e//m. /)’)“¢"74"/

$‘r,-rloimmg the Fun<rions and nunez o! the
Undcc S<_»crcl;uy of Commcr;e for
intellectual Propwr~,' and O¢'wcror of the
himch Smres patent and det'm.uk Ol`hc\»

Case 3:18-cV-OO749 Document 27-1 Filed 11/01/18 Page 1 of 1 Page

]EFF JARRETT

TNA Entertainment, LLC (DELAWARE LIMITED LIABILITY COMPANY)
1404 5 lst Avenue N.
Nashville, TENNESSEE 37209

CLASS 281 toy action figures and accessories therefor
FIRST USE 10-1~2002; IN COMMERCE lO-l-2002

CLASS 411 Entertainment services, namely Wrestling exhibits and performances by a
professional wrestler and entertainer; providing Wrestling news and information via a global
computer network

FIRST USE 10-1-2002; IN COMMERCE lO-l~ZOOZ

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

Tlie name(s), portrait(s), and/or signature(s) shown in the mark identities JEFF JARRETT,
Whose consent(s) to register is submittedl

SER. NO. 78-534,102, FILED 12-16-2004

EXH|B|T

 

